Dismissed and Memorandum Opinion filed August 21, 2012




                                           In The

                        Fourteenth Court of Appeals

                                    NO. 14-11-00854-CV

                               TIFFANY DIGGS, Appellant

                                              V.

                            RANDOLPH DIGGS, JR., Appellee


                         On Appeal from the 246th District Court
                                 Harris County, Texas
                           Trial Court Cause No. 2009-81634


                    MEMORANDUM                         OPINION


         This is an appeal from a judgment signed July 1, 2011. The clerk’s record was
filed November 19, 2011. The reporter’s record was filed March 5, 2012. No brief was
filed.

         On June 19, 2012, this court issued an order stating that unless appellant submitted
a brief on or before July 19, 2012, the court would dismiss the appeal for want of
prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no response. Accordingly, the appeal is ordered dismissed.



                                        PER CURIAM


Panel consists of Chief Justice Hedges and Justices Brown and Busby.




                                          2